Citation Nr: 1213501	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2002 to March 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for hepatitis C. 

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record. 

In November 2009 and August 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence shows that the Veteran does not have hepatitis C. 


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a July 2004 letter advised the Veteran of VA's duties to notify and assist in the development of the claim prior to its initial adjudication. This letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria. A July 2007 statement of the case readjudicated the matter (curing any notice timing defect). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate. VA's duty to notify is met.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records and pertinent post-service treatment records have been secured.

Pursuant to the Board's November 2009 remand instructions, the RO arranged for a VA examination in April 2010.  That examination report reflects that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board concludes that the April 2010 examination was adequate and substantially complied with the November 2009 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

Pursuant to the Board's August 2011 remand instructions, the RO arranged for the examiner who performed the April 2010 VA examination to provide an April 2011 addendum.  That addendum reflects that the examiner rendered an opinion with sufficient rationale in response to the specific questions asked by the Board.  The RO also requested, from the United States Air Force Regional Hospital Eglin Air Force Base, for all of the Veteran's treatment records, in particular records dated in 2003 to specifically include laboratory blood test results, especially any test for hepatitis C, and to check files for both names the Veteran used.  The September 2011 response from that facility reflects there were no outpatient records for the Veteran.  Hence, the Board concludes that the April 2011 addendum and September 2011 response were adequate and substantially complied with the August 2011 remand instructions.  VA's duty to assist is met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  The Board notes that 38 C.F.R. § 3.309(e) lists cirrhosis of the liver, though not hepatitis C or other forms of hepatitis.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.  No compensation shall be paid if the disability resulting from injury or disease in service is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110. 

The service treatment records did not show any treatment for or a diagnosis of hepatitis C.  The Board acknowledges that the Veteran's October 2000 enlistment examination report showed an abnormality noted for identifying body marks; however, the notation referred to a scar on the Veteran's left leg.  Moreover, the Veteran's service treatment records do not indicate that the Veteran had any tattoos, blood transfusions, or complications of her immunizations.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation"); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such veteran's service and the disability). Thus, there is no medical evidence that shows that the Veteran suffered from hepatitis C during service.

Most importantly, the medical evidence does not show that the Veteran has had hepatitis C at any point subsequent to her period of active service.  January 2004 private laboratory report indicated the Veteran was "reactive" to the hepatitis C antibody; however, follow up testing revealed a quantitative hepatitis C virus (HCV) ribonucleic acid (RNA) was within normal limits, there was "no viral load," and the physician noted "exposure but no viral load."  Viral RNA qualitative and quantitative tests for hepatitis C in August and September 2004 were negative.  December 2005 VA outpatient laboratory results for liver panel were within normal limits, and VA treatment records show a hepatitis C antibody test in June 2006 was nonreactive.  In addition, a December 2004 private treatment record noted the Veteran's sexually risky behavior, and at an October 2005 VA outpatient treatment session, the Veteran was assessed for hepatitis C risk factors, and multiple sexual partners was listed.

The Board further notes that at the April 2010 VA examination, the Veteran's hepatitis C antibody test was nonreactive and an "HCV ULTRAQUANT" test was within normal limits.  The examiner opined that hepatitis C was less likely than not caused by or a result of military service, and explained that the claims file did document a reactive HCV antibody but confirmatory testing was < 50 (viral load), which could have represented a false positive.  Moreover, repeat testing had been negative and there was no current evidence of hepatitis C.  

In the April 2011 addendum, the same VA examiner opined that it was not likely that the Veteran ever had the hepatitis C virus, and provided the following rationale.  First, although the Veteran had a reactive hepatitis C antibody documented in January 2004, that should be considered a false positive and did not represent active hepatitis C virus for three reasons.  The hepatitis C antibody was a screening test, and reactive tests must be confirmed with additional testing; thus a notation was made regarding the CDC recommendations for further evaluation of reactive HCV, which the HCV RNA (PCR) confirmatory test was negative (< 50) indicating no hepatitis C virus, and the liver function test (SGOT/SGPT) were normal.  Second, the Veteran had subsequent antibody testing in 2006 which was normal.  Lastly, during the April 2010 VA examination, the Veteran had negative screening and confirmatory testing.  

The evidence to the contrary in this case includes medical records that show treatment at Key West locations beginning in January 2004, at which time the Veteran reported a history of hepatitis C.  A March 2004 private evaluation report indicates the Veteran's past medical history included hepatitis C.  A May 2004 VA outpatient treatment record includes a notation that she had tested positive for hepatitis C, and an August 2004 private psychiatric evaluation report listed hepatitis C on Axis III.  At a January 2005 VA outpatient treatment session, the Veteran was assessed for hepatitis C risk factors, with none found, and a May 2006 VA outpatient treatment record noted the Veteran is a "hepatitis C carrier."  The Board finds that to the extent such evidence supports the Veteran's contention that she has hepatitis C, these assessments are based on the Veteran's own subjective history and not supported by documented objective laboratory results for the claimed disability. 

Moreover, at the October 2009 Travel Board hearing, the Veteran asserted that she was diagnosed "immediately after service" and received a tattoo during service sometime around her eighteenth or nineteenth birthday.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this case, the Veteran's statements, even if presumed credible in view of Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006), are in no way competent evidence of hepatitis C, let alone of in-service onset.  Hepatitis C is distinguishable from the disabilities addressed in Barr, Jandreau, Charles, and Falzone because it is an internal disease process that can only be diagnosed based upon laboratory testing.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (indicating "serologic evidence of hepatitis C infection" as a prerequisite for rating the disability).  The Veteran has not been shown to have the training, credentials, or expertise in medicine to ascertain on her own whether she has hepatitis C in this case, or the onset of such a diagnosis.  As such, her lay contentions cannot be considered competent evidence in view of 38 C.F.R. § 3.159(a)(2), and they lack probative value.  Rather, the competent evidence of record (January 2004 and September 2004 private laboratory reports, April 2010 VA examination report, and April 2011 addendum) clearly shows the absence of hepatitis C at any point subsequent to her period of active service. 

Absent a showing of hepatitis C which could be related to service, entitlement to service connection for hepatitis C must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


